TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00631-CV



                                   In re German Rodriguez


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Toth

Filed: October 9, 2018